Citation Nr: 9922111	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with chondromalacia, currently 
rated as 20 percent disabling.

Entitlement to an increased evaluation for instability of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968 
and from April 1970 to December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and later RO decisions that denied an 
increased evaluation for traumatic arthritis of the right 
knee with chondromalacia (rated 20 percent) and assigned a 
separate 10 percent rating for instability of the right knee.  

In the substantive appeal, the veteran claims service 
connection for arthritis of the left shoulder and seems to be 
claiming a permanent and total disability rating for pension 
purposes or a total rating for compensation purposes based on 
individual unemployability.  These claims have not been 
adjudicated by the RO and will not be addressed by the Board.  
These matters are referred to the RO for appropriate action.  
A December 1995 VA medical report notes that the veteran has 
degenerative arthritis of the lumbosacral spine that is 
partially attributable to his service-connected right knee 
disability.  This evidence constitutes a claim for secondary 
service connection for degenerative arthritis of the 
lumbosacral spine (low back disorder) that has not been 
adjudicated and is not "inextricably intertwined" to the 
claims being considered in this appeal, because, should 
service connection ultimately be established for a 
lumbosacral spine disability, a separate rating would be 
applied.  See Kellar v. Brown, 6 Vet. App. 157 (1994).





REMAND

A review of the medical evidence shows that the veteran 
sustained compound fractures of the right tibia and fibula in 
1989, and that he underwent surgeries for these conditions.  
The medical evidence indicates various symptoms of the right 
leg that are due to the non-service-connected residuals of 
fracture of the right tibia and fibula and/or to the service-
connected right knee disorder.  The symptoms and resulting 
impairment due to the non-service-connected right leg 
conditions may not be considered in the evaluation of the 
service-connected right knee disorder.  VA has the duty to 
provide the veteran with an examination to obtain sufficient 
clinical findings to determine the severity of the right knee 
disorder.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the United States Court of Veterans Appeals (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 (1998) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998).  The Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of the right knee disorder, 
including any functional impairment due 
to pain.  All indicated studies, 
including ranges of motion, should be 
performed and all clinical findings 
reported in detail.  The examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness in the right lower extremity and 
distinguish the symptoms specifically 
attributable to the service-connected 
right knee disorders from those 
attributable to the tibia-fibula 
fracture.  If such a distinction cannot 
be made, the examiner should so state.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  The examiner 
should also be asked to determine whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected right knee disorder.  

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

2.  After the above development, the RO 
should review the claim for increased 
evaluations for the right knee disorders.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


